                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 VICTOR M. ORNDORFF, on behalf of                        CIVIL ACTION
 himself and all others similarly situated,

        Plaintiff,                                       NO. 20-00247-KSM

        v.

 FORD MOTOR COMPANY,

        Defendant.


                                              ORDER


       AND NOW, this 31st day of March, 2020, upon review of the Plaintiff’s Complaint (Doc.

No. 1) and the Joint Motion to Transfer Venue (Doc. No. 12), it is ORDERED that this case is

TRANSFERRED to the United States District Court for the Northern District of Illinois pursuant

to 28 U.S.C. 1404(a).

IT IS SO ORDERED.



                                                  /s/KAREN SPENCER MARSTON
                                                  ____________________________________
                                                  KAREN SPENCER MARSTON, J.
